Pier Curiam
Opinion,
Presently before us is an appeal from a decision of tbe Lackawanna Court of Common Pleas affirming tbe seventy-five day suspension of appellants’ liquor license by the Pennsylvania Liquor Control Board. Having carefully reviewed tbe issues presented by tbe parties and in light of tbe record, we affirm on tbe basis of tbe able opinion of Judge Munley dated December 12, 1978, wbicb is reported at 80 Lack. Jurist 23 (1978).
Per Curiam Order
And Now, this 19th day of November, 1979, tbe order of tbe Court of Common Pleas of Lackawanna County dated December 12, 1978, is hereby affirmed on tbe opinion of tbe lower court wbicb is reported at 80 Lack. Jurist 23 (1978).